DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/549,317 filed on August 23, 2017 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 18, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Demers et al. [U.S. Patent Publication 2016/0346056], discloses a carrier used for holding physiological measuring devices (paragraph 0032), compartments in a container where the compartments are stored in a carrier container (figure 3 and paragraph 0019), an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029), and an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Demers et al. [U.S. Patent Publication 2016/0346056]

With regard to claim 1, Demers et al. meets the limitations of:
a system for maintaining a supply of a health-related item, the system comprising a carrier configured to contain the health-related item [a carrier used for holding physiological measuring devices (paragraph 0032)]
a container having a compartment configured to store the carrier [compartments in a container where the compartments are stored in a carrier container (figure 3 and paragraph 0019)]
an item presence sensor coupled to the container [an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029)]
a sensor tag coupled to carrier and configured to be communicatively coupled with the item presence sensor [an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029)]
one or more data processors configured to be communicatively coupled with the item presence sensor and configured to determine whether the health-related item is present within the container based upon proximity of the sensor tag to the item presence sensor [an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029)]

With regard to claim 2, Demers et al. meets the limitations of:
the system comprises a plurality of health-related items, the system comprises a plurality of carriers configured to contain the plurality of health-related items, and the container comprises a plurality of compartments configured to store the plurality of carriers [a pulse oximeter, a thermometer, an EKG, and a blood pressure cuff stored in a portable kit (paragraph 0032) where the carrier containers a plurality of containers for storing items (figure 4, items 114, 116, 118, 120, 122, 124, and 126)]

With regard to claim 3, Demers et al. meets the limitation of:
the system comprises a plurality of sensor tags, each of the carriers comprises one of the plurality of sensor tags, and each of the plurality of sensor tags has a unique identification [an RFID reader in communication with a plurality of RFID tags on multiple compartments where the tags are associated with the objects to which they are attached and where multiple antennas of the RFID reader are in each compartment of the carrier and are communication with the multiple RFID tags (paragraph 0029)]

With regard to claim 8, Demers et al. meets the limitation of:
the container comprises a housing and a cover pivotably coupled to the housing, and the housing comprises the compartment [housing portions having a hinge used to couple the housing portions together where head housing portion is a compartment (figure 3, items 108, 110, and 112)]

With regard to claim 13, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Rinzler et al. [U.S. Patent Publication 2017/0140331]

With regard to claim 4, Demers et al. fails to disclose of the item presence sensor is configured to generate an inquiry signal, and the sensor tag is configured to generate a feedback signal in response to the inquiry signal when the carrier is stored in the container.  In the field of inventory monitoring systems, Rinzler et al. teaches:
the item presence sensor is configured to generate an inquiry signal, and the sensor tag is configured to generate a feedback signal in response to the inquiry signal when the carrier is stored in the container [a system for maintaining a supply of a health-related item where the system comprises a sensor and a carrier with a tag wherein the  item presence 
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Rinzler et al. to create a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in order to determine if they are present within the container or not for inventory purposes wherein the motivation to combine is to create a container used for retain medical devices (Demers et al., paragraph 0007).

	With regard to claim 5, Demers et al. meets the limitations of:
the system is configured to determine, by the one or more data processors, whether one or more of the health-related items have been displaced from the container based upon the proximity of the sensor tag to the item presence sensor [an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029)]
However, Demers et al. fails to disclose of utilizing a displacement model.  In the field of inventory monitoring systems, Rinzler et al. teaches:
utilizing a displacement model [algorithms used to determine the presence or absence of tags in the container (paragraph 0214)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Rinzler et al. to create a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in 

	With regard to claim 6, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

	With regard to claim 11, Demers et al. meets the limitation of:
the item presence sensor is configured to generate an inquiry signal in response to the initiation signal [an RFID reader communicating with the tablet where said RFID reader can determine when supplies are low and communicate that data to the tablet 114,; alarm system may be included within the kit which can alarm if an excessive number of failed access attempts have been initiated, and/or the tablet  determines that the alarm should be sounded (paragraphs 0029 and 0031)]
However, Demers et al. fails to disclose of the system being configured to generate an initiation signal at pre-specified intervals of time.  In the field of inventory monitoring systems, Rinzler et al. teaches:
the system being configured to generate an initiation signal at pre-specified intervals of time [a timing algorithm initiates interrogation signals at predetermined intervals where timing algorithms also initiate the interrogation signals (paragraph 0212)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Rinzler et al. to create a storage container for medical items to optimize the functionality of the container and minimize the amount of energy .

Claim 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Rinzler et al. [U.S. Patent Publication 2017/0140331], and in further view of Kimbrow [U.S. Patent 4,737,910]

With regard to claim 7, Demers et al. meets the limitations of:
the system is configured to determine, by the one or more data processors, whether the supply of one or more of the health-related items has been exhausted [an RFID reader determining if the inventory level of an item is low (paragraph 0029)]
generates a reorder signal in response to the presence data [an RFID reader communicating reorder data to a tablet when the reader determines a low quantity of inventory (paragraph 0029)]
However, Demers et al. fails to disclose of utilizing a reorder model, the reorder model comprises a prespecified reorder threshold, and the reorder model generates a reorder signal upon satisfying the pre-specified reorder threshold.  In the field of inventory management systems, Kimbrow teaches:
utilizing a reorder model [a counter indicates one or items that need to be ordered to replenish the inventory (column 3, lines 66-69)]
the reorder model comprises a prespecified reorder threshold [a critical minimum number of items in inventory is preset and stored (column 3, lines 29-31)]
the reorder model generates a reorder signal upon satisfying the pre-specified reorder threshold [a reorder signal is generated when the minimum inventory level is reached (column 3, lines 5-10)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al., Rinzler et al, and Kimbrow a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in order to determine if enough are in stock according to the limitations provided by a present model relating to the items and sends a request to an outside device requesting the replenishing of stock when the inventory of an item is low in order to ensure there is always an abundance of the monitored item in stock wherein the motivation to combine is to create a container used for retain medical devices (Demers et al., paragraph 0007).

With regard to claim 14, Demers et al. meets the limitations of:
a processor-implemented system for maintaining a supply of a health-related item, the system comprising a storage device for storing instructions for maintaining the supply of the health-related item and one or more data processors configured to execute the instructions [a central control unit used for controlling operations of a storage container device where said control unit is known to operate according to stored instructions (paragraphs 0021, 022, and 0026)]
receive, by one or more data processors, presence data of the health-related item from a storage space, the storage space comprises an item presence sensor configured to determine whether the health-related item is present within the storage space [an RFID 
receive, by one or more data processors, status data of the health-related item from a database [an RFID reader disposed in a storage kit used for communicating with RFID tags attached to medical items for inventory control purposes (paragraph 0029)]
However, Demers et al. fails to disclose of accessing, by one or more data processors, a reorder model that generates a reorder signal in response to the presence data and the status data, the reorder model comprises a pre-specified reorder threshold and generating the reorder signal upon satisfying the pre-specified reorder threshold.  In the field of inventory management systems, Kimbrow teaches:
access, by one or more data processors, a reorder model that generates a reorder signal in response to the presence data and the status data, the reorder model comprises a pre-specified reorder threshold [a counter indicates one or items that need to be ordered to replenish the inventory (column 3, lines 66-69) and a critical minimum number of items in inventory is preset and stored (column 3, lines 29-31)]
generate the reorder signal upon satisfying the pre-specified reorder threshold [a reorder signal is generated when the minimum inventory level is reached (column 3, lines 5-10)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al., Rinzler et al, and Kimbrow a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in order to determine if enough are in stock according to the limitations provided by a present model relating to the items and sends a request to an outside device requesting the replenishing of stock when the inventory of an item is low in order to ensure there is always an abundance of 

	With regard to claim 15, Demers et al. meets the limitation of:
the storage space comprises a container, the container comprises a housing and a cover pivotably coupled to the housing, the housing comprises a compartment, and the compartment is configured to store the health-related item [housing portions having a hinge used to couple the housing portions together where head housing portion is a compartment (figure 3, items 108, 110, and 112)]

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Sosnovsky et al. [U.S. Patent Publication 2012/0312812]

With regard to claim 9, Demers et al. meets the limitation of:
the item presence sensor [an RFID reader disposed within the kit, the first compartment, and the second compartment (paragraph 0029 and figure 4, items 108 and 110)]
However, Demers et al. fails to disclose of the container comprises a first cover and a second cover, the first cover and the second cover are opposite each other relative to the housing, the housing comprises a first compartment facing the first cover and a second compartment facing the second cover.  In the field of storage devices, Sosnovsky et al. teaches:
the container comprises a first cover and a second cover, the first cover and the second cover are opposite each other relative to the housing, the housing comprises a first 
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Sosnovsky et al. to create a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in order to determine if they are present within the container or not for inventory purposes wherein the motivation to combine is to create a container used for retain medical devices (Demers et al., paragraph 0007).

	With regard to claim 12, Demers et al. meets the limitation of:
the health-related item is disposed within the pocket [health related items stored in a compartment of the container (figure 4)]
However, Demers et al. fails to disclose of the carrier being formed from a polymeric material and defines a pocket.  In the field of storage devices, Sosnovsky et al. teaches:
the carrier being formed from a polymeric material and defines a pocket [all parts of the container are made from a molded plastic material (paragraph 0031)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Sosnovsky et al. to create a compartmentalized storage container for medical items wherein the carrier is made of resilient compartments to reduce signal interference when the RFID reader is in communication with RFID tags wherein the motivation to combine is to create a container used for retain medical devices (Demers et al., paragraph 0007).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Chang et al. [U.S. Patent Publication 2010/0089786]

With regard to claim 10, Demers et al. meets the limitation of:
the item presence sensor is configured to generate an inquiry signal in response to the initiation signal [an RFID reader communicating with the tablet where said RFID reader can determine when supplies are low and communicate that data to the tablet 114,; alarm system may be included within the kit which can alarm if an excessive number of failed access attempts have been initiated, and/or the tablet  determines that the alarm should be sounded (paragraphs 0029 and 0031)]
However, Demers et al. fails to disclose of the cover comprising a magnet configured to cooperate with the door sensor, the door sensor is configured to generate an initiation signal in response to separation of the magnet and the door sensor.  In the field of packing devices, Chang et al. teaches:
a magnet configured to cooperate with the door sensor, the door sensor is configured to generate an initiation signal in response to separation of the magnet and the door sensor [a magnet operating in unison with a door where a door sensor is configured to generate an initiation signal in response to separation of the magnet and the door sensor (figures 1A, item 42, figure 1B and paragraphs 0049 and 0050)]
It would have been obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al. and Chang et al. to create a storage container for medical items wherein the carrier has a magnet sensor attached to the door of the container in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Rinzler et al. [U.S. Patent Publication 2017/0140331], and in further view of Kimbrow [U.S. Patent 4,737,910] and Sosnovsky et al. [U.S. Patent Publication 2012/0312812]

With regard to claim 16, Demers et al. meets the limitation of:
the item presence sensor [an RFID reader disposed within the kit, the first compartment, and the second compartment (paragraph 0029 and figure 4, items 108 and 110)]
However, Demers et al. fails to disclose of the container comprises a first cover and a second cover, the first cover and the second cover are opposite each other relative to the housing, the housing comprises a first compartment facing the first cover and a second compartment facing the second cover.  In the field of storage devices, Sosnovsky et al. teaches:
the container comprises a first cover and a second cover, the first cover and the second cover are opposite each other relative to the housing, the housing comprises a first compartment facing the first cover and a second compartment facing the second cover [a container having two covers where one cover contains compartments used for storing objects (figure 20)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al., Rinzler et al., Kimbrow, and Sosnovsky et al. to create a storage container for medical items wherein the carrier can interrogate the tags associated with .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Demers et al. [U.S. Patent Publication 2016/0346056] in view of Rinzler et al. [U.S. Patent Publication 2017/0140331], and in further view of Kimbrow [U.S. Patent 4,737,910] and Thompson et al. [U.S. Patent Publication 2011/0307284]

With regard to claim 17, the combination of Demers et al, Rinzler et al., and Kimbrow fails to disclose of the status data comprising recall data, expiration data, or a combination thereof, for the health-related item.  In the field of information management systems, Thompson et al. teaches:
the status data comprising recall data, expiration data, or a combination thereof, for the health-related item [medical device information including whether or not medical devices have expired (paragraph 0047)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Demers et al., Rinzler et al., Kimbrow, and Thompson et al. to create a storage container for medical items wherein the carrier can interrogate the tags associated with the stored items in order to determine if they are expired or not for inventory purposes wherein the motivation to combine is to create a container used for retain medical devices (Demers et al., paragraph 0007).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0332209 to DeBusk et al. discloses a system for sensing and recording information regarding medical items in a medical facility.
U.S. Patent Publication 2018/0096292 to DeBusk et al. discloses a system for the prevention of fraud in accounting for the utilization of medical items.
U.S. Patent Publication 2016/0379022 to Elizondo, II discloses a medication tracking system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689